Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed March 14, 1975. Sentence affirmed. Defendant claims that he received the maximum term of imprisonment, 15 years, because he was sentenced as a second felony offender and that this was error. A review of both the plea and sentence minutes show this claim to be totally without merit. The sentence imposed *607was appropriate in light of the seriousness of the crime committed by defendant. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.